Filed 9/10/21 In re Jaylah B. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re JAYLAH B. et al., Persons                                       B310922
Coming Under the Juvenile Court                                       (Los Angeles County
Law.                                                                  Super. Ct. No. 20CCJP05815A-C)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

S.D.,

         Defendant and Appellant.


      APPEAL from findings and an order of the Superior Court
of Los Angeles County. Stephen C. Marpet, Judge Pro Tempore.
Affirmed.

     Janelle B. Price, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Principal Assistant County Counsel, and William D. Thetford,
Deputy County Counsel, for Plaintiff and Respondent.

                      _________________________



     Plaintiff and respondent Department of Children and
Family Services (DCFS) filed a Welfare and Institutions Code
section 3001 petition on behalf of Jaylah B. (Jay, born Nov. 2012),
Freddie B., IV (Freddie, born Apr. 2015), and Jal.B. (Jal, born
Feb. 2017), pursuant to subdivisions (a), (b), and (j). At the
combined jurisdiction/disposition hearing, the juvenile court
sustained all but one count. It declared the children dependents
of the court and removed them from parental custody.
       The children’s mother, S.D. (mother), timely appealed the
juvenile court’s jurisdictional findings and dispositional order.
She argues that the findings and order are not supported by
substantial evidence. We are not convinced. Accordingly, we
affirm.




1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
Detention Report (Nov. 3, 2020)
      Instant referral2
      In October 2020,3 DCFS received a referral alleging that
mother had shoplifted while the children were with her.
      Initial investigation
      On October 6, social worker Rori Austin (CSW Austin)
arrived at the address listed on the referral to investigate the
allegations. She was greeted by a woman who identified herself
as the children’s maternal aunt (the aunt). The aunt stated that
mother and the children did not live there; rather, the family
resided at a motel in Lakewood. The aunt stated that she did not
have mother’s telephone number. When asked if she had any
concerns for mother and the children, the aunt stated that the
children seemed like they were not being supervised well and she
had been told that mother sometimes slept while the children
played inside and outside the motel room. The aunt reported
that the children had hygiene issues, and she suspected that
mother had substance abuse issues.
      As CSW Austin was standing at the door speaking to the
aunt, a woman walked up and identified herself as the children’s
maternal grandmother, Regina W. (Regina). Regina stated that
she had concerns for the children because mother did not seem to
be providing appropriate supervision for the children. Regina
added that mother had a DCFS referral in the past that alleged


2     This was not the first referral to DCFS. The prior referrals
were closed as inconclusive.

3     All relevant events occurred in 2020 unless otherwise
indicated.


                                3
lack of supervision with mother sleeping while the children went
in and out of the motel room. Furthermore, Regina reported that
she was told by a family member that they had used drugs with
mother in the past. Regina was aware that mother physically
disciplined the children as Freddie often reported she did.
Regina found the situation to be really sad because she hated
seeing her grandchildren living the way they were. When asked
about basic needs, Regina stated that mother always had
groceries and she would cook, and that the main concern was
hygiene. The children were often seen dirty and the girls’ hair
was hardly ever combed. Regina provided a telephone number
for mother. Regina indicated that mother sometimes would not
allow the children to be interviewed alone, and that Freddie was
the most open.
      Regina reported that mother allowed Freddie B. III
(father), the children’s father, to see the children inconsistently.
In addition, mother had allowed the children to stay with Regina
for a while and she thought it was working well. Regina stated
that when the children lived with her, the aunt helped the
children sign into their Zoom classes every day, and Jay had
caught up on all of her missing assignments. Regina stated that
father called her while the children were there and would visit
them. However, when mother found out father was visiting the
children, she got upset, took the children from Regina’s home,
and stated that she did not want father to see them.
      CSW Austin contacted the motel where mother was
reported to be staying and a woman at the front desk confirmed
that mother had been staying at the motel for 10 months.




                                 4
      DCFS visits the family at the motel
      On October 14, CSW Austin and Intern Salas (Intern
Salas) arrived at the motel and were greeted by Jal. The motel
room door was open, and CSW Austin could make out the faces
and shapes of the children through a screen door. Jal was
dressed only in grey panties, and it was clear that she had wet
herself. Mother was speaking on her phone. CSW Austin
identified herself and stated the purpose for the visit. Mother
expressed her displeasure and continued speaking on the phone.
Although CSW Austin could not see mother, she could be
overheard on the telephone speaking to someone about not
feeling well and needing to go to a hospital.
      The children walked over to the door to look at CSW
Austin. Freddie was dressed only in dirty blue boxer briefs; it
looked like he had been wearing them for several days. Jay was
dressed in tights and a dirty T-shirt. The girls’ hair was
disheveled.
      Eventually mother came to the screen door and stepped
outside to speak to CSW Austin. Mother allowed Intern Salas to
interview the children privately inside the motel room while
mother spoke with CSW Austin outside.
             Motel room assessment
      Mother later consented to CSW Austin completing a home
assessment. The motel room consisted of one bedroom, with two
beds, and one bathroom. Freddie and Jay shared one bed, while
mother and Jal shared the other bed. The room was dirty,
disheveled, and had a strong foul odor. When asked about the
smell, the mother attributed it to a turtle, which was in an open
bucket in the back of the motel room. CSW Austin observed
broken furniture, dirty dishes, and various items out of place



                                5
throughout the room. The bathroom door was off its hinges and
the front door of the motel room had been damaged to the point
where it could not be locked. The floor was extremely stained.
The room had one couch that was covered with stains. The
bathroom was dirty and had a number of items on the
countertops. The mattresses and bed coverings were significantly
stained. While the utilities in the room were in working order,
the room did not have gas. Mother had a large hot plate plugged
in with an old pan with grease and old fries in it. CSW Austin
observed food in the home as well as snacks and juices stored
underneath a table.
       Other than the motel room’s condition, there were no
immediate safety threats such as debris, drug paraphernalia, or
weapons, and there was no pool on the property. Although the
room was not infested with bugs, mother reported she had begun
seeing cockroaches.
             Interview with mother
       Regarding her arrest for shoplifting, mother denied the
allegations. She claimed that she was treated unfairly and poorly
by the store and the police officers.
       Mother denied using any form of physical discipline on the
children and said that she talks to them and takes away their
electronics. She denied drug use and admitted occasional alcohol
use.
       CSW Austin explained that because of prior concerns for
substance abuse, she wanted mother to drug test. Mother stated
that she drug tested during her last investigation, and she was
tired of having to do things because people made false allegations
against her.




                                6
       Mother reported that the children were enrolled at Lewis
Elementary School, but refused to attend virtual classes and she
did not have time to sit with them during the classes. She stated
that Freddie did not know how to write his name. CSW Austin
asked mother if she had reached out to the school to express her
difficulties and concerns to see if they could help. Mother
indicated that she had reached out multiple times via e-mail.
CSW Austin expressed that the children were required to be in
school and that not logging on was an issue and could cause the
children to fall behind. Mother stated that she was looking into
home schooling.
              Interview with the children
       Intern Salas interviewed the children together as it was not
possible to separate them in the one room. The two older
children (Jay and Freddie) were able to differentiate between a
truth and a lie. Regarding the allegations, Jay and Freddie
stated that they were at Walmart shopping for groceries. Freddie
added that the store employees claimed that the basket full of
food was a “‘go-back’” basket. Jay stated that mother got upset
because she had paid for the groceries. Freddie stated that the
employees called the police and they waited outside with mother
and the police for Regina to pick them up.
       Freddie added that mother was mad and used bad words,
so the police officers handcuffed her. He did not remember
anything else, but denied they stole from Walmart.
       When asked how mother disciplined them, Jay and Freddie
stated that their mother “‘whoops’” them with a wooden
backscratcher and her belt, yells at them, and sometimes does
not feed them. Freddie picked up the belt and the backscratcher
to show Intern Salas what mother used to discipline him and his



                                 7
siblings. Freddie stated that mother hit Jay the most. When
asked what they usually got in trouble for, the children said for
“‘pouring seasonings out, jumping on the bed, and making
messes.’”
      Intern Salas asked Freddie how father disciplined them
and was told that father choked them every day. Freddie said
that father would put his hands around his neck, lift him up, and
put him up against the wall. The children expressed being
fearful of their parents when they thought they were in trouble.
      When asked if they were hungry and if there was food to
eat in the room, the children stated yes and that mother cooked
every day. Freddie could not remember what they had for dinner
the previous night, but remembered that Jay did not eat because
she got in trouble with mother.
      Freddie said that mother drank “‘adult juice’” every day
and explained that “‘adult juice’” was wine. The children said
that father used drugs and acted “funny,” meaning he walked
funny, used bad words, and would hit, choke, and yell at them.
The children stated that mother would sometimes sleep and not
wake up until late in the day. Freddie and Jay also stated that
mother said “‘ugly bad words’” when the children got in trouble.
Freddie added that mother often called the police on father
because he showed up to the room drunk. Freddie had seen
father the previous day. Jay and Freddie denied having clean
clothes to wear. The children stated that they often wore the
same clothes, and that if Jal soiled herself mother would not
change her or wash her clothes.
      CSW Austin reported that she had arrived at the motel
room at approximately 3:00 p.m. and the children had not eaten
all day. The children repeatedly asked mother if they could have



                                8
snacks and mother would respond by asking if they had cleaned
up. At one point, Jay stated that she was going to get juice and a
snack. She knew she would get in trouble for it, but she was
thirsty. Freddie appeared to be afraid. Jay handed Freddie a
snack as well and, appearing fearful, Freddie went to the door to
make sure mother was not coming.
       When asked if they ever felt sad, Freddie stated he felt sad
when his mother or father gave him a “‘whooping’” and when his
father “‘choke[d]’” him. They also felt scared when the police
showed up to their room.
       CSW Austin reported that the children did not appear to be
healthy or well cared for. They were inappropriately dressed.
CSW Austin did not observe any visible marks or bruises on the
children indicative of abuse or neglect. However, the children
said they would sustain marks on their arms and hands from
getting hit by mother, but the marks had gone away.
             Interview with motel owner
       CSW Austin and Intern Salas also interviewed Bindu, the
owner of the motel. She stated that she had been interviewed
during the last DCFS referral and nothing had changed. Mother
had been living in the motel for 10 months and had not paid rent
since June 2020. Mother also had severely damaged the room.
One time, Bindu went to see the condition of the room. It was
filthy: the carpet and beds were filthy; the bathroom door and
front door were broken; and the room smelled so badly, she
almost vomited.
       Regarding the children, Bindu stated that the children
were up all hours of the night and morning. She had seen the
children going in and out of the room as late as 2:00 a.m. She
stated that mother would hang out with her friends in front of



                                 9
her motel room drinking and talking loudly. Bindu was unaware
if mother used drugs. She reported that the children were always
dressed in only underwear and were often dirty. Jal wore only a
diaper or sometimes just underwear.
       Bindu stated that she had seen who she believed to be
father a few times at the motel and he was intoxicated. She had
seen mother hit the children. At this time, Bindu pulled up her
text messages to the previous CSW and stated that after the
social worker came out the children were clean and had clothes
on for a little while, but things eventually returned to normal.
       CSW Austin went through the text messages and found
several videos that supported Bindu’s statements. Some of the
videos showed mother and other adults standing outside the
motel room talking while the children came in and out of the
motel room. Other videos showed the children were dressed only
in underwear, and mother did not appear to be watching them.
There were three videos that CSW Austin viewed that caused her
concern. One showed mother pull Jay out of a car by one arm
and begin hitting the child’s back, arm, and head. The child
dropped to the ground and mother continued hitting her. Jay
stood and tried to run away from mother, and mother hit her one
last time in the head before the child successfully fled. Jay hid in
the shadows near a vending machine while mother watched the
child while swinging her arms back and forth, waiting for the
child to emerge from her hiding place.
       The second video showed mother smoking and Jal playing
outside in a one-piece T-shirt. Freddie was sitting by the door
when mother walked up to him and began hitting him as he
cowered down in the corner. Mother then resumed smoking her
cigarette.



                                10
      The third video showed father rocking back and forth while
trying to hold on to the wall. Father was unsteady on his feet,
and he appeared to be intoxicated. Father then unzipped his
pants and began urinating on the bushes in front of mother’s
motel room. The children were running around playing in the
video. At one point, Jal walked over to father and looked to see
what he was doing. Father swatted at the child apparently to
prevent her from seeing his private areas. Father then braced
himself on the wall and staggered back into the motel room.
             Regina picks up the children
      CSW Austin contacted Regina to verify that she had picked
the children up. Regina confirmed that the children were in her
care. Regina stated that mother called her and asked her to pick
up the children because she was not feeling well and believed she
might need to go to the emergency room. Regina stated that the
children told her a social worker had come to their home today.
Regina reported that the children were hungry when she brought
them to her home at 6:30 p.m., and they told her that they had
not eaten all day. Regina confirmed that the children were
unclean and had a foul odor.
      CSW Austin speaks to CSW Cupp
      CSW Austin spoke with CSW Cupp, regarding her prior
contact with the family. CSW Cupp stated that during her
investigation, mother’s room was not clean but not necessarily
dirty. She stated that the room smelled of the food mother had
cooked in the room. CSW Cupp described the children as
hyperactive and stated that she was unable to interview them.
She had been out to visit the children two or three times and they
did not disclose abuse.




                                11
      CSW Cupp stated that mother left father because of his
drinking and other issues. She recalled a video of father being at
the room, however, mother reported that this was a one-time
occurrence. As far as she could recall, neither mother nor father
completed an on demand drug test. CSW Austin asked about the
physical discipline, and CSW Cupp stated that she had seen the
videos and addressed it with the mother.
      Telephone interview with the children’s paternal
grandmother
      On October 15, CSW Austin searched through the family’s
referral history and located a previous telephone number for
father. A woman answered the phone and identified herself as
the children’s paternal grandmother. The paternal grandmother
stated that father was not home. CSW Austin asked how the
children got to her home when they visited, and she responded
that father picked them up and brought them to her home where
they stayed for the weekend.
      When asked if she had any concerns for the children, the
paternal grandmother initially stated “‘no.’” However, after a few
minutes, she asked if her statements could be kept confidential.
She then stated that she had a lot of concerns. The children went
to her home almost every weekend. They would be unkempt and
the girls’ hair would be extremely matted. She had spoken to
father about this, and she knew that he had spoken to mother
about it. The paternal grandmother was aware that mother had
hit the children, yelled at them, and called them bad names. She
had witnessed mother hit Jay in the face. She believed that
mother was depressed and that both parents would benefit from
classes on how to care for a child with special needs.




                                12
       When asked if father was an alcoholic, the paternal
grandmother stated “‘yes.’” She stated that she was a recovering
alcoholic and had tried to help father, but he denied having a
problem with alcohol. The paternal grandmother stated that
sometimes father began drinking before 6:00 a.m.
       CSW’s Austin’s further contact with mother
       On October 15 and 16, CSW Austin attempted to contact
mother to discuss her concerns; she left messages, but mother did
not return her calls. On October 21, CSW Austin telephoned
mother again to discuss the status of the referral. Mother
responded via text message, stated that her voice was gone, and
asked if they could converse by text messages. CSW Austin
agreed and outlined the concerns. Mother responded that the
social worker only saw the children one time and they were
perfectly fine and always clean. Mother refused to drug test
because she was tired of being pushed around and forced to do
something for someone else and she did not use drugs.
       According to mother, father did not reside with her and she
had nothing to do with him. CSW Austin further explained her
concerns, and mother then telephoned the social worker and
stated that she did not feel the situation was fair. Mother stated
that CSW Austin had talked to people who had not seen her
children and did not like her. Mother stated that whoever said
she hit her children was lying. Mother stated “‘I am so much
bigger than my kids. What do I look like hitting them?’”
       Mother said that the children went to daycare every day
and that CSW Austin should speak to Martha Villa-Lobos (Villa-
Lobos).




                                13
       Interview with the childcare provider
       On October 20, CSW Austin contacted Villa-Lobos. Villa-
Lobos stated that she was the childcare provider for the children.
She had been watching the children since Freddie was about five
months old. Villa-Lobos stated that she watched the children
almost every day; however, there were days that mother did not
bring them. Villa-Lobos added that the children were always
clean and well cared for; she denied having any concerns for the
children. If there were something going on at home, she believed
that the children would tell her, especially Freddie.
       Interview with father
       On October 21, 2020, CSW Austin received a call from
father. He was aware of the incident that led to the DCFS
referral as mother had called him. He stated that mother had no
need to steal because she received food stamps and whatever else
she needed he was willing to provide her. While there was a
period when mother was not allowing him access to the children,
recently mother had been permitting him to pick the children up
for weekend visits. Father said he was not currently with mother
and the children.
       When asked if he had any concerns for the condition of the
motel room and/or the children’s hygiene, he chuckled and stated
“‘the kids don’t stink to me.’” Father stated that Jay’s and Jal’s
hair was sometimes not combed. Regarding the condition of the
motel room, he stated, “‘I have seen the room like that. But if I
come and it’s like that I clean [it] up. I do not like to be around a
lot of mess and she knows that.’”
       Father acknowledged that he drank alcohol, but denied
having a problem with alcohol. That said, he admitted that he
had gone to mother’s motel room intoxicated.



                                 14
       When asked how he disciplined the children, father stated
that he talked to them and if that did not work he “‘pops them on
their legs with his hand.’” He denied ever choking the children,
and he did not know why Freddie had reported that.
       CSW Austin explained her concerns of general neglect.
Father stated that he understood but did not want the children to
go into foster care. Father provided a telephone number for the
children’s paternal grandfather to assess him for placement.
Father suggested Regina as well and stated that mother had her
number.
       Removal order
       On October 27, the juvenile court issued an order
authorizing DCFS to remove the children from mother and father
(removal order).
       Execution of the removal order
       The same day, social workers went to the motel to execute
the removal order. Upon arrival, one of the social workers
observed father standing outside of the motel room speaking on a
phone. The social worker identified herself and attempted to
speak to him, but father continued his phone call and did not
address the social worker. At this time, Jal came outside and
stood next to her father and Jay stood at the screen door. Jal was
dressed in a T-shirt and spider man boxer briefs. The child’s hair
was uncombed and her shirt was dirty. Jay asked if the social
worker wanted to speak to mother. When the social worker
responded that she did, the child called out to her mother and
stated that “‘the social worker is here.’” Mother opened the
blinds to the motel room window and peered out at the social
worker. Mother was sitting up in bed.




                                15
       While standing at the door waiting on mother, the social
workers could see into the room. The room appeared to be in the
same condition as when CSW Austin had previously been there,
and there were wine bottles on the counters. Mother then
stepped outside of the room while the children stood behind her.
       One of the social workers informed mother of the removal
order and the need to remove the children. Mother loudly stated
“‘nope’” and then asked where the children were going. The
social worker informed mother that the children would be placed
with Regina. Mother again stated “‘nope, that[’s] not going to
happen,’” adding “‘you may as well go ahead and call the police
because I’m not giving you my kids.’” The social worker
attempted to hand mother the signed removal order as well as a
resource packet with a list of recommended services. Mother
stated, “‘I’m not taking shit bitch.’” Mother then became
aggressive and belligerent. The social worker stepped away from
the room to request law enforcement’s assistance. Mother yelled
at the social worker, “‘I’m ready to die behind my kids bitch.’”
Mother continued to make aggressive comments, stating “‘I
should beat your ass’” and “‘I should break every window out of
your car.’” As the social workers waited in their car for law
enforcement to arrive, mother circled the car continuing to curse
and threaten them, stating “‘I’m coming for everything you got
bitch. I’m going to make you lose your job and by the time I’m
done with the judge you will not have anything.’”
       Mother called out two of her friends in the motel, a man
and a woman, to assist her. Mother told them that the social
workers were taking the children. She repeatedly stated “‘get out
of the car bitch.’”




                               16
       The children came out of the room several times to see
what was going on. They would run around outside the motel
room for a few minutes each time before mother would yell for
them to get back inside the motel room. Mother called someone
on the phone and told them to come to the motel because DCFS
was there.
       When law enforcement arrived, the social workers departed
the car to speak to the police officers. Mother and the
unidentified male friend approached the officers and the social
workers. Mother again started to say that she should bust out
the windows of the car, and told the officers that the social
workers were there to remove the children. Mother stated that
CSW Austin had “‘only been on the job for one month and
want[ed] to make a good impression.’” Mother refused to accept
the removal order or the resource packet from the police officer.
Mother sat on the ground in front of the social workers’ car and
began beating on her chest saying, “‘I am a momma, not a mother
but a momma.’” Mother then got up and tried to walk around the
officers to get to CSW Austin. She was yelling to the male friend
and the officer to let her go. The police officer called for backup
and another officer arrived.
       It appeared that mother might have known the other
officer from prior encounters because she calmed down when
speaking to him. Mother told the officer that the children would
not be getting into the social workers’ car and that Regina could
take the children. Regina arrived at the scene and attempted to
calm mother down. Regina then ushered the children inside the
motel room. CSW Austin informed the officers that it was okay
for Regina to take the children as this was where the children
were being placed. The officers asked the social workers to



                                17
return to the car for their safety while Regina got the children.
Mother walked past the social workers a last time and stated
“‘watch bitch, wait until they leave.’” She then stated “‘you think
this is over?’”
       Thereafter, mother calmly spoke to her children and the
officer that arrived as backup. She asked if he had stickers that
he could give to the children.
       CSW Austin visits the children at Regina’s home
       Later that evening, CSW Austin went to Regina’s home to
review and sign placement paperwork and to speak with the
children. When the social worker entered the home, the children
were getting out of the bath tub. Regina expressed that the
children had a strong odor so she showered them and put their
clothes in the washer. The social worker spoke to the children
and notified them of the upcoming hearing. Freddie asked when
he was going home. CSW Austin explained that he would be with
his grandmother until a decision could be reached on when he
could return to mother. All three children verbally responded
that they were okay with staying with Regina at her home.
       Further contact with mother and father
       On October 28, CSW Austin sent mother a text message to
inform her that her visits could be arranged through the social
worker and advised her to enroll in services if possible. Mother
responded that she would no longer be speaking to the social
worker and only wanted to speak to her supervisor.
       On October 28, CSW Austin received a call from father,
who wanted to know why the social worker arrived “‘at that time
of night.’” While they were discussing the upcoming court
hearing, mother began using a lot of profanity in the background.
CSW Austin ended the phone call with father. CSW Austin then



                                18
sent a follow up text message to both mother and father
providing them with her supervisor’s telephone number and
advising them to contact her supervisor regarding visitation.
Section 300 Petition
        On October 29, DCFS filed a petition on behalf of the
children pursuant to section 300. Under counts a-1, b-2, and j-1,
the petition alleged that mother physically abused Freddie “by
striking the child’s body with a wooden back scratcher and belt”
and that he “sustained marks” on his arms and hands. “Such
physical abuse was excessive and caused . . . Freddie
. . . unreasonable pain and suffering,” endangering him and his
sisters, Jay and Jal, at risk of serious physical harm and abuse.
        Under counts a-2, b-3, and j-2, the petition alleged that
mother physically abused Jay “by striking [her] with a wooden
back scratcher and belt . . . . On a prior occasion, the child
sustained marks on the arms and hands from getting struck by
the mother. On a prior occasion, the mother pulled the child out
of the car, struck the child in the head, back and arm, and the
child dropped to the ground and the mother continued to strike
the child. . . . Such physical abuse was excessive and caused
[Jay] unreasonable pain and suffering,” endangering her health
and well-being and placed her siblings at risk of serious physical
harm and abuse.
        Under counts a-3 and b-5, the petition alleged that father
physically abused the children.
        Under count b-1, the petition alleged that mother placed
the children in a detrimental and dangerous situation when she
shoplifted on October 1.
        Finally, under count b-4, the petition alleged that father
abused alcohol, rendering him unable to care for the young



                                19
children; that mother knew of father’s substance abuse; and that
mother failed to protect the children by allowing father unlimited
access to the children and their home.
Detention Hearing (Nov. 3, 2020)
       At the detention hearing, the juvenile court found a prima
facie case for detaining the children from their parents. It
ordered monitored visits for the parents. A jurisdiction hearing
was set.
Jurisdiction/Disposition Report (Jan. 7, 2021)
       Interview with Freddie
       Freddie said that when he got in trouble, “‘I get a
whoop[ing] (hit) with nothing and sometimes a whopping with
something. Sometimes with a back scratcher . . . and sometimes
a belt and sometimes she hits me with it and I cry and my face
would get red and tears would be coming up out on my ears.’”
Freddie said he would get hit with an open hand and with objects
on different parts of his body including his buttocks, back, legs,
and arms and his sisters were disciplined in the same manner.
Freddie said father did not discipline him. He added that he
missed his parents and loved them “‘forever forever.’”
       Interview with mother
             Physical abuse allegations
       Regarding the physical abuse allegations, mother stated
that neither she nor the children owned belts, and she did not hit
the children. Mother explained that because she was big and the
children were tiny, she did not have to hit them with objects.
Nine out of 10 times when she told the children to do something,
they did it. The one time they did not do what she told them to
do, she would hit them on the hand or finger. Mother claimed
that she did not strike the children.



                                20
        Regarding the allegations of mother pulling Jay out of the
car, mother stated, “‘We were in the car and she reached up and
hit me and I don’t tolerate that with my kids and I did get upset
and I never stood over her and hit her. I did pop her in the car
and brought her in the room.’” Mother explained that Jay “‘[was]
a big girl[, did not] cry, [did not] like [being] pinched[,] and some
kids are ticklish and I will pinch her and that is how I get her to
listen.’” Mother did not remember striking Jay, but if Jay said
she did, she would “‘own it and accept and change and . . . learn
from it.’”
        Mother added, “‘I don’t want you to think I beat my kids
and they don’t go past my thigh and my kids are not scared of me.
When you beat your child and there is a sudden move, they are
scared and frail and any movement jumpy and they are not like
that.’’’ Mother said all she had to do to punish the children was
take away their iPad. Mother denied that when she pinched the
children it ever left a mark or bruise on them.
        Mother denied hitting the children with a backscratcher or
a belt. She said that if she were hitting the children, they would
have marks and bruises and the two times social workers made
the children strip down, they never found any marks or bruises.
        The dependency investigator asked mother what she meant
by “pop” when she said she has popped Jay. Mother replied that
while in the car, Jay hit mother in the face, so she “‘popped’” the
child on her thigh. Jay then jumped out on her own and ran into
her room. The investigator again asked mother to describe what
“‘pop’” means, and mother stated, “‘I don’t smack my kids, I might
have had a reaction before [I] realized what happened, I didn’t
smack her I just popped her on the inner thigh. With an open
hand, I popped her leg. I don’t know how to explain, I just tap



                                 21
her leg. She never cries she doesn’t cry for anything and that
comes with her disability and she doesn’t cry unless she is having
a meltdown or episode and she has no sense of pain or fear, that
all had to be in September (2020).’”
      Mother stated that it would be no problem for her to change
the way she disciplined the children and that she was working on
it. She felt the children were prematurely removed from her, but
accepted that fact and was working to get them back. She
realized the motel was not an ideal situation but stated that it
was safe. She did not mind owning up to doing something wrong
and accepting help. She just wanted the children returned.
             Allegations of father’s physical abuse
      Regarding the allegations that father physically abused
Freddie, mother stated, “‘So with Freddie, that was an incident
and [I] don’t know why they keep referring to children and it was
my son and that was one time he (father) showed up intoxicated
and he grabbed my son by the neck. This was in February (2020)
and he did that and I called the police on him and made [a] police
report and I tried to get him arrested and they just told him to
leave and he came back twice or so and I called the police again.
That was the last time he saw my kids until like October or
September (2020).” Father said Freddie had slapped Jal. Mother
observed father grab Freddie by the neck with his hand, pick the
child up off the floor, and hold him against a wall for two seconds.
Mother stated that she grabbed Freddie from father and called
the police. She tried to get him arrested, but the police only
made him leave. Ten minutes later, he returned, so she locked
her door and called the police again. The police came and talked
to him. While the police were there, she left to pick up her




                                22
daughter and when she returned father was gone. Mother said
that after that incident she stopped communicating with father.
             Allegation of shoplifting
        Mother again denied shoplifting from Walmart.
             Allegations of father’s alcohol abuse
        Regarding the allegations of father’s alcohol abuse, mother
stated that she did not allow the children to be around him
because of his substance abuse. She started to notice father’s
drinking towards the end of their relationship a couple years
earlier, and his drinking got worse after he was laid off from
work. Mother said that father would drink whatever he could
afford and whatever he could get his hands on. When bills were
not getting paid and their car got repossessed, she realized that
his drinking was an issue.
        When she and father broke up, father went to live with the
paternal grandmother and when he would visit the children,
mother would know if he had been drinking or not. If she noticed
that he had been drinking, she would not let him see the
children. When father was sober, she would go to Regina’s home,
and father would stay with them for a few days to see the
children. She would then return to the motel with the children.
However, after the incident where father choked Freddie, she cut
off all contact with him. Mother believed father would benefit
from a substance abuse program.




                                23
       Interview with father
       Father reported that when he and mother were together,
they did not use physical discipline. However, he then stated
that he would “‘pop’” them on the hand, but it was nothing.
Father said that by “‘pop,’” he meant a gentle slap with the back
of his hand.
       Father denied that the choking incident ever occurred.
Rather, Freddie said something crazy to him so he picked the
child up by his armpits and threw him on the bed to talk to him.
Father said Freddie was frightened, but did not cry. He said that
the other children were there and they were laughing; they
thought he was playing with Freddie. He denied that he grabbed
Freddie hard or threw him on the bed hard. He said Freddie was
not injured. Father denied doing anything similar to the girls.
And, father denied that he had been drinking that day.
       Father did not believe that mother had shoplifted because
she received food stamps and he would provide money if she
needed it. He did believe she was struggling financially.
       Regarding the allegations of his alcohol abuse, father
denied that he drank a lot. He only drank four to five times a
week; beer or liquor depending on how he was feeling. Father
denied ever becoming intoxicated or that the children had ever
seen him drink alcohol. He admitted that the children were
sometimes around when he drank, but they would be in another
room or he would go outside. According to father, the paternal
grandmother watched the children when he drank during
visitation, and he did not drink when he had to drive the
children, or he would take a Lyft if he had to.
       Father did not believe he had an alcohol problem.
However, when asked about his earlier statement that he



                               24
believed he was an alcoholic, he stated alcoholism ran on both
sides of his family. He then again stated he believed he was an
alcoholic. Father said he began drinking more after the children
were detained. Father denied his drinking was the reason he and
mother broke up. He wanted to attend a substance abuse
program, most likely an inpatient program.
       Interview with Regina
       Regina said that when mother and the children were living
with her, mother would yell at the children a lot and she would
give them a “‘whooping.’” She explained that “‘whooping’” meant
an open hand on the children’s buttocks, legs, or arms without
leaving marks or bruising. The children would cry for a minute
at most. When asked about Freddie’s claim mother hit him and
his sisters with a backscratcher and a belt, Regina said that
mother had asked her for her belt but she told mother her belt
was not a “‘whopping belt.’” Regina could not say mother had not
found her belt and used it to discipline the children when she was
not present.
       She had seen the wooden backscratcher, but had not seen
mother use it to punish the children. She had heard Freddie tell
a social worker that he would get his “‘butt whooped.’”
       Regarding the allegations of father’s alcohol abuse, Regina
stated that she did not have much information regarding father.
However, she was aware that father’s coworkers had told him
that he was smelling of liquor while at work.
       Reasonable efforts to prevent removal
       The jurisdiction/disposition report indicates that DCFS
maintained monthly contact with the family; obtained the
necessary police reports; submitted a referral for the children to
be seen by HUB; provided a referral packet to mother; held a



                               25
Child and Family Teams (CFT) meeting and developed a safety
plan; referred Regina’s home for resource family approval (RFA);
and referred the children for a multidisciplinary assessment
team (MAT) assessment.
      DCFS recommendations
      DCFS recommended that the juvenile court sustain the
dependency petition, declare the children dependents, remove
them from parental custody, and order supervised visits and
family reunification services.
Interim Review Report (Feb. 2, 2021)
      DCFS reported that mother was attending parenting
classes, anger management sessions, and individual counseling.
Mother’s therapist informed DCFS that he would provide a
progress letter when he obtained permission from his supervisor.
Mother stated that she had done everything the juvenile court
had asked her to do and was ready to have the children returned.
DCFS continued to recommend juvenile court jurisdiction, family
reunification services, and monitored visits.
Jurisdiction Hearing (Feb. 2, 2021)
      At the onset of the hearing, the juvenile court admitted into
evidence three DCFS reports. It also admitted mother’s Exhibit
A and a progress letter for individual counseling, anger
management, and parenting from Single Parents of Power
Counseling Agency, dated January 21, 2021.
      Mother’s Exhibit A provided the following: “[Mother]
enrolled into Single Parents of Power Counseling Agency on
December 19, 2020. Her court mandates are Individual
Counseling, Parenting, and Anger Management. [Mother] is
scheduled for sessions 3 times a week and is seen for one hour
each time. Client has completed 12 sessions, 4 of each service, as



                                26
of 1/21/21. [¶] In counseling sessions, [mother] is engaged and
attends regularly. [Mother] communicates with the therapist
when there is a sudden change in schedule. Client will receive a
letter of completion once she is done with Individual Counseling,
Parenting, and Anger Management. [¶] If any further
information is required, please call our administrative office. . . .”
       After the evidence was admitted, the juvenile court
entertained oral argument. DCFS argued that the juvenile court
should sustain the dependency petition as pled. The children’s
attorney argued that mother’s arrest for shoplifting did not pose
a current risk to the children. She submitted on the counts pled
under section 300, subdivision (j), without argument, and argued
that the juvenile court should sustain the remainder of the
petition.
       Mother’s attorney argued that the juvenile court should
find credible mother’s denial that she hit the children with a
wooden backscratcher or belt. Alternatively, counsel argued that
if the court found that mother’s denials lacked credibility, it
should find that mother’s use of the backscratcher and belt were
acceptable forms of parental discipline. She asked the juvenile
court to strike her from counts a-3 and b-5 (father’s physical
abuse of Freddie), but agreed that the remaining counts were
true. Regarding count b-4 (father’s alcohol abuse), mother’s
attorney argued the evidence did not support the allegation that
mother failed to protect the children.
       Father’s attorney asked the juvenile court to dismiss counts
a-3 and b-5 (father’s physical abuse of Freddie) and argued that
father’s hitting Freddie on the leg was an appropriate form of
discipline and that the choking incident was a one-time event.




                                 27
He argued that the evidence did not support count b-4 (father’s
alcohol abuse) and asked the court to dismiss it.
        The juvenile court noted that it was the first time the court
had a child pick up the objects mother struck him with and state,
“‘Oh, yeah, this is what mom uses.’” It further commented: “So
these are the things that you can’t use anymore. You want to
discipline, you need to know appropriate ways to discipline. This
isn’t it.”
        The juvenile court dismissed count b-1 (mother’s arrest for
shoplifting) and sustained the remainder of the dependency
petition.
Disposition Hearing (Feb. 2, 2021)
        Mother testified. She stated that she found the provider of
one of her programs, Single Parents of Power Counseling Agency,
on the internet. She denied that DCFS had provided her with
referrals. After a discussion of the relevance of such evidence,
mother moved on to testify that from her parenting classes, she
learned to not get overwhelmed, to not hit the children with
objects as a form of discipline, and to ask for help when needed.
Instead of using physical punishment in the future, she intended
to take away electronics and use timeouts.
        Mother stated that in her anger management classes, she
learned to control her anger. She then denied that there was any
anger to control. Rather, it was more a case of being
overwhelmed than angry.
        Following mother’s testimony, her attorney asked the
juvenile court to return the children to mother’s custody because
she had completed her programs. The juvenile court interrupted
counsel by noting mother had not completed anything, and she
had attended only four sessions of each one of the programs and,



                                 28
therefore, was in the beginning stages of her programs. Counsel
argued mother’s Exhibit A showed she engaged in programs. She
was learning the effects of physical discipline. Mother’s attorney
argued that this showed her willingness and desire to reunify
with her children. Counsel also argued that had DCFS helped
mother get into programs earlier, she would have been farther
along; however, even though mother was in the early stages of
her programs, she had learned a lot and had testified to the
insight she had gained.
      If the juvenile court were not inclined to return the
children, mother wanted unmonitored visits.
      Ultimately, the juvenile court found, by clear and
convincing evidence, that there was a substantial danger to the
children’s physical and mental well-being, reasonable efforts had
been made to prevent removal, and there was no reasonable
means to protect the children without removal. It removed the
children from parental custody and ordered DCFS to provide
family reunification services and monitored visits. The juvenile
court ordered mother to complete an anger management program
and a 26-week parenting program, and to participate in
individual counseling.4




4      The court ordered case plan indicates that the juvenile
court ordered mother to complete a six-month drug program with
random and on-demand drug tests and it does not include the
order for an anger management program. “Conflicts between the
reporter’s and clerk’s transcripts are generally presumed to be
clerical in nature and are resolved in favor of the reporter’s
transcript unless the particular circumstances dictate otherwise.”
(In re Merrick V. (2004) 122 Cal.App.4th 235, 249.)


                                29
Notice of Appeal
       Mother’s timely appeal ensued.
                           DISCUSSION
I. Standard of review
       As the parties agree, we review the juvenile court’s
jurisdictional findings and dispositional order for substantial
evidence. (In re E.B. (2010) 184 Cal.App.4th 568, 574, overruled
in part by Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010,
fn. 7; In re A.S. (2011) 202 Cal.App.4th 237, 244, overruled in
part by Conservatorship of O.B., supra, at p. 1010, fn. 7.)
Substantial evidence is evidence that is reasonable in nature,
credible, and of solid value. (In re Alexzander C. (2017) 18
Cal.App.5th 438, 446, overruled in part by Conservatorship of
O.B., supra, at p. 1010, fn. 7; In re Savannah M. (2005) 131
Cal.App.4th 1387, 1393.) “[W]e view the record in the light most
favorable to the juvenile court’s determinations, drawing all
reasonable inferences from the evidence to support the juvenile
court’s findings and orders.” (In re Yolanda L. (2017) 7
Cal.App.5th 987, 992.) “We do not reweigh the evidence, evaluate
the credibility of witnesses, or resolve evidentiary conflicts.
[Citation.]” (In re Dakota H. (2005) 132 Cal.App.4th 212, 228.)
       As the appellant, mother must establish that the
challenged rulings are not supported by substantial evidence.
(See In re R.V. (2012) 208 Cal.App.4th 837, 843.)
       That said, “when a heightened standard of proof applied
before the trial court, an appropriate adjustment must be made
to appellate review for sufficiency of the evidence.”
(Conservatorship of O.B., supra, 9 Cal.5th at p. 1010.) “In
general, when presented with a challenge to the sufficiency of the
evidence associated with a finding requiring clear and convincing



                               30
evidence, the court must determine whether the record, viewed as
a whole, contains substantial evidence from which a reasonable
trier of fact could have made the finding of high probability
demanded by this standard of proof.” (Id. at p. 1005.) In other
words, “the clear and convincing standard of proof [has an] effect
on appellate review for sufficiency of the evidence.” (Id. at
p. 1010.)
II. Jurisdiction
       Mother argues that the juvenile court erred in assuming
jurisdiction over the children because there is insufficient
evidence to support the sustained counts.5
       A. Applicable law
       Section 300, subdivision (a), authorizes dependency
jurisdiction over a child if the “child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
inflicted nonaccidentally upon the child by the child’s
parent. . . . For purposes of this subdivision, a court may find
there is a substantial risk of serious future injury based on the
manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child’s siblings,
or a combination of these and other actions by the parent or
guardian that indicate the child is at risk of serious physical
harm.” (§ 300, subd. (a).) Striking a child with an open hand or
fist, causing bruises, constitutes serious physical harm within the
meaning of section 300, subdivision (a). (See In re Veronica G.
(2007) 157 Cal.App.4th 179, 185–186.) Even evidence of a single


5      We reach the merits of mother’s argument without
addressing DCFS’s contention that mother’s challenge is not
justiciable.



                                 31
incident of physical harm to a child is sufficient for the juvenile
court to assume jurisdiction under this provision. (In re
Mariah T. (2008) 159 Cal.App.4th 428, 438.)
       Although “‘a parent has a right to reasonably discipline’”
their child and to “‘administer reasonable punishment’” (Gonzalez
v. Santa Clara County Dept. of Social Services (2014) 223
Cal.App.4th 72, 86), whether a parent acts within or outside the
bounds of this right turns on “(1) whether the parent’s conduct is
genuinely disciplinary; (2) whether the punishment is
‘necess[ary]’ (that is, whether the discipline was ‘warranted by
the circumstances’); and (3) ‘whether the amount of punishment
was reasonable or excessive.’ [Citations.]” (In re D.M. (2015) 242
Cal.App.4th 634, 641.) “Small children are not to be hit with
hard objects, especially to the point of leaving black and blue
bruises.” (In re A.E. (2008) 168 Cal.App.4th 1, 4; see also In re
Benjamin D. (1991) 227 Cal.App.3d 1464, 1472 [father’s
deliberate and frequent pinching of his son’s arms and stomach
leaving bruises and his “cavalier indifference toward the
infliction of physical pain on [his son]” was sufficient to sustain
jurisdiction.)
       Section 300, subdivision (b)(1), authorizes dependency
jurisdiction over a child where “[t]he child has suffered, or there
is a substantial risk that the child will suffer, serious physical
harm or illness, as a result of the failure or inability of his or her
parent . . . to adequately supervise or protect the child.” (§ 300,
subd. (b)(1).) Three elements are often cited as necessary for a
jurisdictional finding under section 300, subdivision (b)(1):
“(1) neglectful conduct by the parent in one of the specified forms;
(2) causation; and (3) ‘serious physical harm or illness’ to the
minor, or a ‘substantial risk’ of such harm or illness.” (In re



                                 32
Rocco M. (1991) 1 Cal.App.4th 814, 820, disapproved in part on
other grounds in In re R.T. (2017) 3 Cal.5th 622, 629.) “The third
element . . . effectively requires a showing that at the time of the
jurisdictional hearing the child is at substantial risk of serious
physical harm in the future (e.g., evidence showing a substantial
risk that past physical harm will reoccur). [Citations.]” (In re
Savannah M., supra, 131 Cal.App.4th at p. 1396.)
       “[T]he court may . . . consider past events when
determining whether a child presently needs the juvenile court’s
protection. [Citations.] A parent’s past conduct is a good
predictor of future behavior. [Citation.] ‘Facts supporting
allegations that a child is one described by section 300 are
cumulative.’ [Citation.] Thus, the court ‘must consider all the
circumstances affecting the child, wherever they occur.’
[Citation.]” (In re T.V. (2013) 217 Cal.App.4th 126, 133.)
       Section 300, subdivision (j), authorizes dependency
jurisdiction over a child whose “sibling has been abused or
neglected, as defined in subdivision (a), (b), (d), (e), or (i), and
there is a substantial risk that the child will be abused or
neglected, as defined in those subdivisions. The court shall
consider the circumstances surrounding the abuse or neglect of
the sibling, the age and gender of each child, the nature of the
abuse or neglect of the sibling, the mental condition of the parent
or guardian, and any other factors the court considers probative
in determining whether there is a substantial risk to the child.”
       B. Analysis
              1. Physical abuse
       The juvenile court’s jurisdictional findings (counts a-1, a-2,
b-2, b-3, & j-1) are supported by ample evidence. The juvenile
court found credible the evidence that mother used a wooden



                                 33
backscratcher and a belt to discipline her children. Under no
circumstances would the use of those objects on her children be
an acceptable form of physical discipline.6 While the children
may or may not have suffered bruises as a result of mother
hitting them with these objects, the juvenile court did not have to
wait until they suffered a more serious injury before exercising
jurisdiction over them. (See In re N.M. (2011) 197 Cal.App.4th
159, 165 [“The court need not wait until a child is seriously
abused or injured to assume jurisdiction and take steps necessary
to protect the child”].)
       Urging us to reverse, mother argues that the juvenile court
erred in not considering whether her striking the children with a
wooden backscratcher and a belt fell within or outside her right
to discipline her children. We are not convinced. First, as noted
above, mother’s counsel asked the juvenile court to believe
mother’s denial of the allegation that she ever struck her children
with an object. And, counsel further argued that if the juvenile

6      We note that at the onset of DCFS involvement and at the
proceedings below, mother denied hitting her children with any
object. On appeal, she now claims that using those objects on her
children was her “parenting style.” Aside from our concern about
mother’s vacillation between denying such conduct and then
claiming it to be her parenting style (In re A.E., supra, 168
Cal.App.4th at p. 4), we could dismiss mother’s contention for the
sole reason that she changed her theory of the case. (Brown v.
Boren (1999) 74 Cal.App.4th 1303, 1316 [“It is a firmly
entrenched principle of appellate practice that litigants must
adhere to the theory on which a case was tried. Stated otherwise,
a litigant may not change his or her position on appeal and assert
a new theory. To permit this change in strategy would be unfair
to the trial court and the opposing litigant”].)



                                34
court did not believe mother, then it should find that the conduct
constituted reasonable discipline. By sustaining this count of the
section 300 petition, we presume that the juvenile court
considered, and rejected, mother’s reasonable discipline
argument.
      In any event, mother offers no evidence or argument in
support of her claim that striking her children with a
backscratcher and a belt was genuinely disciplinary and
warranted under the circumstances. (In re D.M., supra, 242
Cal.App.4th at p. 641.) Nor could she. Even assuming she was
using those objects to discipline her children, Freddie and Jay
stated that mother punished them with the backscratcher and
belt when they got in trouble, such as when they “pour[ed]
seasonings out, jump[ed] on the bed, and [made] messes” and
that her conduct left marks on their arms and hands. Striking
children for this sort of behavior is not warranted under any
circumstances.
      Moreover, the evidence supports the juvenile court’s finding
that mother’s conduct placed the children at serious risk of
physical harm. Freddie and Jay told DCFS that they were left
with marks on their bodies when mother struck them. Given
mother’s claim on appeal that this is her parenting style, there is
reason for us to believe that she will continue to use objects to
strike her children, placing them at serious risk of physical harm.
       Thus, the evidence supports the juvenile court’s exercise of
jurisdiction over both children as alleged in counts a-1, a-2, b-2,
b-3, and j-1. (See In re I.W. (2009) 180 Cal.App.4th 1517, 1525,
overruled in part by Conservatorship of O.B., supra, 9 Cal.5th at
p. 1010, fn. 7 [when reviewing the sufficiency of the evidence, we
must consider all the evidence “‘in [a] light most favorable to the



                                35
prevailing party, giving the prevailing party the benefit of every
reasonable inference and resolving all conflicts in support of the
order’”].)
             2. Father’s alcohol abuse and mother’s failure to
protect
       Substantial evidence also supports the juvenile court’s
finding that father’s alcohol abuse placed the children at risk of
harm and mother failed to protect her children from father’s
alcohol abuse, as alleged in count b-4. It is undisputed that
father had a substance abuse problem. It is also undisputed that
the children are of tender years. Father’s substance abuse is
prima facie evidence of his inability to provide care for his
children and place the children at risk. (In re Christopher R.
(2014) 225 Cal.App.4th 1210, 1216; In re Drake M. (2012) 211
Cal.App.4th 754, 766.)
       There is also substantial evidence that mother failed to
protect the children from father’s substance abuse issues. Father
admitted that he consumed alcohol when the children were
present. Freddie and Jay stated that father would walk funny,
use bad words, and hit, choke, and yell at them when he was
intoxicated. Mother even admitted that father was intoxicated
when he choked Freddie. And the motel owner had video of
father intoxicated while he was with his family at the motel.
This evidence supports the juvenile court’s finding that mother
failed to protect the children from father’s substance abuse
issues.




                                36
III. Disposition
       A. Applicable law
       “Our society does recognize an ‘essential’ and ‘basic’
presumptive right to retain the care, custody, management, and
companionship of one’s own child, free of intervention by the
government. [Citations.] Maintenance of the familial bond
between children and parents—even imperfect or separated
parents—comports with our highest values and usually best
serves the interests of parents, children, family, and community.
Because we so abhor the involuntary separation of parent and
child, the state may disturb an existing parent-child relationship
only for strong reasons and subject to careful procedures.” (In re
Kieshia E. (1993) 6 Cal.4th 68, 76.) “The Juvenile Court Law
restricts judicial power to remove a child from the care and
society of even an abusive or abuse-tolerant parent. [Citations.]”
(In re Kieshia E., supra, at p. 77.)
       The decision to remove a child from parental custody is
only authorized when a juvenile court finds, by clear and
convincing evidence, that “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s . . . physical custody.” (§ 361,
subd. (c)(1); In re H.E. (2008) 169 Cal.App.4th 710, 718.) The
focus of the statute is on averting harm to the child. (In re
Alexzander C., supra, 18 Cal.App.5th at p. 451.)
       “The juvenile court has broad discretion to determine what
would best serve and protect the child’s interest and to fashion a
dispositional order in accordance with this discretion.



                                37
[Citations.]” (In re Jose M. (1988) 206 Cal.App.3d 1098, 1103–
1104.)
             B. Analysis
       Applying these legal principles under the appropriate
standard of review, we conclude that the removal order is
supported by substantial evidence. As set forth above, there is
ample evidence to support the challenged jurisdictional findings.
Moreover, there is also sufficient evidence to support the
unchallenged jurisdictional findings, namely that mother struck
Freddie while he cowered in a corner and that mother pulled Jay
out of the car and struck her, continuing even after the child
dropped to the ground.
       Urging us to reverse, mother contends that the juvenile
court erred when it found that DCFS “made reasonable efforts to
prevent removal but there are no services available to prevent
further detention.” Mother seems to have confused a “reasonable
efforts” finding, which the juvenile court must make at the
disposition hearing, and a “reasonable services” finding, which
the juvenile court makes at status review hearings.
       The “reasonable efforts” finding focuses on the efforts made
to prevent removal at the disposition hearing. (§ 361, subd. (e);
In re Cole C. (2009) 174 Cal.App.4th 900, 909.) The efforts DCFS
made to prevent removal included monthly contact with the
children and the parents; obtaining the necessary police reports;
submitting a referral for the children to be seen by the HUB;
providing a services referral packet to mother; holding a CFT
meeting and developing a safety plan; referring Regina’s home for
a resource family assessment; and referring the children for MAT
assessments. These efforts were reasonable. The question of




                                38
whether DCFS offers mother reasonable reunification services
will arise at the status review hearings.
                           DISPOSITION
       The juvenile court’s jurisdictional findings and
dispositional order are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                             _____________________, J.
                             ASHMANN-GERST


We concur:



_________________________, P. J.
LUI



_________________________, J.
HOFFSTADT




                                39